Per curiam.
Petitioner is an inmate at Lee Correctional Institution (Institution). He brought an action for mandamus against the Warden of the *180Institution, seeking enforcement of an Institution handbook rule requiring that all stereo equipment be used with headphones or earplugs. The trial court dismissed the petition for failure to state a claim on which relief can be granted, and petitioner filed this appeal.
Decided May 17, 1990.
Curtis Tyner, pro se.
Michael J. Bowers, Attorney General, C. LaTain Kell, Staff Assistant Attorney General, for appellee.
The issue raised by petitioner is one which cannot be reached judicially. However, we have every confidence that the administrators of the Institution will ensure that the handbook rule in question is enforced.

Judgment affirmed.


All the Justices concur.